Case 20-41308   Doc 208   Filed 03/31/20 Entered 03/31/20 12:44:48   Main Document
                                      Pg 1 of 4




                                                                        Mar 31, 2020
Case 20-41308   Doc 208   Filed 03/31/20 Entered 03/31/20 12:44:48   Main Document
                                      Pg 2 of 4
Case 20-41308   Doc 208   Filed 03/31/20 Entered 03/31/20 12:44:48   Main Document
                                      Pg 3 of 4
Case 20-41308   Doc 208   Filed 03/31/20 Entered 03/31/20 12:44:48   Main Document
                                      Pg 4 of 4
